Citation Nr: 0504001	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.
 
The veteran testified before the undersigned at a Travel 
Board hearing in July 2004.  A transcript of that hearing has 
been associated with the claims folder.  

The veteran's September 2001 claim for service connection for 
PTSD also included a claim for non-service-connected 
disability pension.  There is no indication that the RO has 
ever adjudicated that claim.  Therefore, the matter is 
referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran did not engage in combat with the enemy.

3.  The veteran has not alleged a valid in-service stressor 
that is verified or verifiable.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in November 2001 and April 
2003, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
evidence or information the veteran was required to provide.  
The November 2001 letter provided notice of the specific 
information needed to substantiate a claim for service 
connection for PTSD.  In addition, the March 2003 statement 
of the case includes the text of the regulations that 
implement the notice and assistance provisions from the 
statute.  Therefore, the Board is satisfied that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO provided its initial 
VCAA notice in the November 2001 letter, prior to the March 
2002 adverse determination at issue here, such that there is 
no conflict with Pelegrini.  Although the RO later 
supplemented that letter with information in its April 2003 
VCAA letter, there is no indication or allegation that it 
resulted in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).
 
Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21.  In this case, the November 2001 VCAA letter asked the 
veteran to send to the RO any evidence in his possession that 
he felt would help support his claim.  This request complies 
with 38 C.F.R. § 3.159(b)(1) and Pelegrini.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
and VA treatment records.  The veteran has submitted 
information from the Vet Center, articles from the Internet, 
and personal written statements and testimony.  With regard 
to VA medical records, the RO requested treatment records 
from the VA Medical Center in Houston dated in the 1970s.  
Replies received in December 2001 and September 2003 
indicated that no records were located.  Finally, as 
discussed in detail below, the veteran has not provided the 
requisite information necessary for the RO to request a 
search of military records in order to verify the veteran's 
alleged in-service stressors.  Accordingly, the Board finds 
that the RO has taken all reasonable steps to assist the 
veteran in substantiating his claim.  38 U.S.C.A. § 5103A.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Review of the claims folder reveals that an August 2001 
statement from the veteran's Vet Center social worker 
indicated that the veteran reported symptoms consistent with 
a diagnosis of PTSD.  An April 2003 VA psychiatry 
consultation note showed a diagnosis including rule out PTSD.  
During the July 2004 Travel Board hearing, the veteran 
testified that he was subsequently diagnosed as having and 
began treatment for PTSD.  Based on this evidence, the Board 
will assume, without deciding, that the requisite diagnosis 
of PTSD exists.  In addition, the August 2001 social worker 
statement related the veteran's symptoms to his military 
service, during which time he experienced stress, anxiety, 
and fear for his life.  

Therefore, the remaining question is whether there is 
credible supporting evidence that an alleged in-service 
stressor actually occurred.  Initially, the Board finds no 
evidence or allegation that the veteran engaged in combat 
with the enemy, and no allegation of a combat-related 
stressor.  Although the veteran served during the Vietnam War 
era, he had no service in Vietnam.  The veteran served in 
Europe on border patrol in West Germany.  He does not allege 
any hostile contact that could be construed as combat with 
the enemy.  Service medical records are negative for any 
evidence of in-service wound or trauma and service personnel 
records are negative for any indication of combat.  
Therefore, there must be credible supporting evidence, which 
corroborate the veteran's statements, which the claimed in-
service stressor actually occurred.  38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.    

Moreover, the described incidents must meet the criteria to 
qualify as a stressor.  There are two requirements for a 
stressor to be sufficient for PTSD: (1) A person must have 
been "exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  Cohen, 10 Vet. App. 
at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

The veteran's service record shows that he served from 
November 1965 to May 1968 with the 14th Armored Cavalry, 
Troop A, 1st Squadron, which was stationed in West Germany.  
Information about the unit's history the veteran obtained 
from the Internet, which is not questioned by the Board, 
confirms that it was charged with patrolling the border 
between East Germany and West Germany.  In correspondence 
dated in November 2001, in reply to the RO's request for a 
description of his in-service stressors, the veteran stated 
that his "stressors are supported by the (unit missions) 
INTERNET documents."  This statement is inadequate to 
constitute an allegation of an in-service stressor.  A 
blanket reference to a unit history does not specifically 
allege that the veteran was "exposed to a traumatic event" 
in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or a 
threatened death or serious injury, or a threat to the 
physical integrity of self or others." Id.  In addition, it 
does not provide sufficiently specific information to attempt 
to verify the occurrence of any incident.  See 38 C.F.R. § 
3.159(c)(2)(i) (in the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  

During the July 2004 Travel Board hearing, the veteran 
described three specific incidents that may be construed as 
his claimed in-service stressors.  First, he related that on 
New Year's Eve, December 31, 1967, at about midnight, the 
East Germans sent up flares and shot their guns.  No one was 
struck or wounded.  The Board notes that one of the Internet 
articles submitted by the veteran generally confirms that 
U.S. soldiers frequently faced harassing phenomena, including 
the use of flares, lesser pyrotechnics, rifle fire, and 
searchlights, though there was no confirmation of the 
specific incident in question.  However, the veteran does not 
allege that this incident involved actual or threatened death 
or serious injury or threat to physical integrity. Id.  
Therefore, to the extent it may be verified, the incident, as 
described by the veteran, is not a valid stressor.  

Second, the veteran testified that in September 1967 there 
was an incident at the border involving a helicopter.  He 
related that an American helicopter patrolling the border was 
forced down by a German helicopter.  Again, an Internet 
article submitted by the veteran confirms incidents occurred 
in which patrolling helicopters attempted to force other 
helicopters down over the border, though no dates were given.  
The veteran did not indicate that he witnessed the event; 
rather, he was at the back gate and "heard all this 
commotion."  There is no indication that the helicopter 
crashed or that the incident resulted in any deaths or 
injuries.  Again, there is no allegation that the veteran 
actually witnessed an event involved actual or threatened 
death or serious injury or threat to physical integrity. Id.

Finally, the veteran related an incident in which a fighter 
jet came down near the border and looked like it was going to 
crash into the observation post where he was on duty.  The 
veteran has not identified the approximate date of this 
alleged stressor.  Without such information, VA cannot 
attempt to verify the event.  38 C.F.R. § 3.159(c)(2)(i).  

In conclusion, the Board finds that the veteran has not 
alleged a valid in-service stressor that is verified or 
verifiable based on the information provided, which could 
provide a basis for a legitimate diagnosis of PTSD.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.    


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


